Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17-31, 32-33, 39-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-20, 23-24, 32-33, 36-44 of copending Application No. 17/186,552 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope and breadth of both set of claims cover the same subject matters with slight different feature, where the different would have been obvious one having ordinary skill the art at the time of invention was filed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-13, 17-26, 31, 35-38, 40, 44, 47-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PAN (US 2018/0284293 A1).
Regarding claim 1, PAN discloses a method, comprising: 
receiving, by a processing device from a communication satellite along a communication path, a message initiated by a transmitting device, the communication path having a target device with an unknown distance to the communication satellite, the message indicating a transmission time by the transmitting device (receiving GNSS signals from one or more satellite 212, see ¶ 0077-0078; the GNSS signal includes time of transmission (TOT), see ¶ 0081); 
determining, by the processing device, a reception time upon receiving the message, wherein the processing device and the transmitting device h
ave synchronized clocks (determining time of arrival TOA, see ¶ 0081); 
determining, by the processing device, a time difference between the transmission time and the reception time (the receivers can convert the aforementioned signal information into position, velocity, and time estimates, see ¶ 0081); 
calculating, by the processing device, a distance between the communication satellite and the target device, the distance calculated based on a portion of the determined time difference associated with only traversal of a portion of the communication that is path between the communication satellite and the target device (the receiver can calculate the exact position of the transmitting satellite and the distance (based on the transmission time delay) between the satellite and the receiver. Subsequently, the estimated positions of the tracking device and the target object may be obtained by triangulating the signal data from a number of satellites, see ¶ 0081); and 
performing, by the processing device, one or more actions based on the distance between the communication satellite and the target device (one of the action may be control the movement of the tracking device according to the relative position, see claim 1). 

Regarding claim 2, PAN discloses the transmitting device is the target device, and wherein the processing device is a ground station ((the base station 416 and the target 404, see figure 4).

Regarding claim 3, PAN discloses the transmitting device is a ground station, and wherein the processing device is the target device (the base station 416 and the target 404, see figure 4). 

Regarding claim 4, PAN discloses the transmitting device is the communication satellite, and wherein the processing device is the target device, and wherein the communication satellite is configured to send the message as one of a plurality of beacon messages as instructed by a ground station (the transmitting device is the GNSS satellites, see figure 4; and the base station and the tracking devices, targets objects may include ZigBee standard, where the ZigBee devices transmit beacon signals, see ¶ 0169-0170; 0173, 0175). 

Regarding claim 5, PAN discloses the communication satellite receives updated control messages from the ground station regarding configuration of the beacon messages configures one or more adjustable transmission parameters for the initiated message (the transmitting device is the GNSS satellites, see figure 4; and the base station and the tracking devices, targets objects may include ZigBee standard, where the ZigBee devices transmit beacon signals, see ¶ 0169-0170; 0173, 0175). 

Regarding claim 6, PAN discloses the updated control messages from the ground station regarding configuration of the beacon messages configure one or more adjustable transmission parameters for the beacon messages (the transmitting device is the GNSS satellites, see figure 4; and the base station and the tracking devices, targets objects may include ZigBee standard, where the ZigBee devices transmit beacon signals, see ¶ 0169-0170; 0173, 0175; RPD device maybe in the base station see ¶ 0065). 

Regarding claim 11, PAN inherently discloses the transmitting device is the target device, and wherein the communication satellite has a synchronized clock with the transmitting device, wherein the communication satellite marks a time of arrival of the message from the transmitting device at the communication satellite, and wherein determining the reception time comprises using the time of arrival marked by the communication satellite, and wherein calculating the distance between the communication satellite and the target device comprises converting the time difference between the transmission time and the reception time into the distance (by time-aligning a receiver-generated version and the receiver-measured version of the code, the time of arrival (TOA) of a defined point in the code sequence, called an epoch, can be found in the receiver clock time scale. The GNSS signals may also include a message that includes the time of transmission (TOT) of the code epoch (in GPS system time scale) and the satellite position at that time. The receivers can convert the aforementioned signal information into position, velocity, and time estimates. Using this information, the receiver can calculate the exact position of the transmitting satellite and the distance (based on the transmission time delay) between the satellite and the receiver, see ¶ 0081).

Regarding claim 12, PAN discloses the processing device is the target device, and wherein the communication satellite has a synchronized clock with the processing device, wherein the communication satellite marks a time of transmission of the message from the communication satellite, and wherein the time of transmission of the message from the communication satellite is used as the transmission time for determining the time difference between the transmission time and the reception time, and wherein calculating the distance between the communication satellite and the target device comprises converting the time difference between the transmission time and the reception time into the distance (by time-aligning a receiver-generated version and the receiver-measured version of the code, the time of arrival (TOA) of a defined point in the code sequence, called an epoch, can be found in the receiver clock time scale. The GNSS signals may also include a message that includes the time of transmission (TOT) of the code epoch (in GPS system time scale) and the satellite position at that time. The receivers can convert the aforementioned signal information into position, velocity, and time estimates. Using this information, the receiver can calculate the exact position of the transmitting satellite and the distance (based on the transmission time delay) between the satellite and the receiver, see ¶ 0081).

Regarding claim 13, PAN discloses determining the portion of the determined time difference associated with only the traversal of the portion of the communication path that is between the communication satellite and the target device is based at least in part on removing any delay incurred by the communication satellite (the receivers can convert the aforementioned signal information into position, velocity, and time estimates. Using this information, the receiver can calculate the exact position of the transmitting satellite and the distance (based on the transmission time delay) between the satellite and the receiver, see ¶ 0081).

Regarding claim 17, PAN discloses determining the portion of the determined time difference associated with only the traversal of the portion of the communication path that is between the communication satellite and the target device is based at least in part on removing portions of the communication path other than the portion of the communication path that is between the communication satellite and the target device (determining the time difference, TOA and TOT, is only between the satellite and the target device, see ¶ 0081).

Regarding claim 18, PAN inherently discloses removing portions of the communication path other than the portion of the communication path that is between the communication satellite and the target device is based on removing a known time associated with the portions of the communication path other than the portion of the communication path that is between the communication satellite and the target device (the receivers can convert the aforementioned signal information into position, velocity, and time estimates. Using this information, the receiver can calculate the exact position of the transmitting satellite and the distance (based on the transmission time delay) between the satellite and the receiver, see ¶ 0081).

Regarding claim 19, PAN inherently discloses removing portions of the communication path other than the portion of the communication path that is between the communication satellite and the target device is based on removing a known distance associated with the portions of the communication path other than the portion of the communication path that is between the communication satellite and the target device (the receivers can convert the aforementioned signal information into position, velocity, and time estimates. Using this information, the receiver can calculate the exact position of the transmitting satellite and the distance (based on the transmission time delay) between the satellite and the receiver, see ¶ 0081).

Regarding claim 20, PAN discloses performing one or more actions based on the distance between the communication satellite and the target device comprises using the distance between the communication satellite and the target device for a location determination of the target device (the location of the target object is determined based on the distance between the satellite and the receiver, see ¶ 0081). 

Regarding claim 21, PAN discloses the location determination of the target device uses a plurality of distances between the target device and a respective plurality of reference objects for trilateration (the estimated positions of the tracking device and the target object may be obtained by triangulating the signal data from a number of satellites, see ¶ 0081). 

Regarding claim 22, PAN discloses the plurality of reference objects for trilateration comprise additional communication satellites with respective distances to the target device being calculated based on determining a respective time difference between a respective transmission time of additional messages and a respective reception time of the additional messages (the receivers can convert the aforementioned signal information into position, velocity, and time estimates. Using this information, the receiver can calculate the exact position of the transmitting satellite and the distance (based on the transmission time delay) between the satellite and the receiver. Subsequently, the estimated positions of the tracking device and the target object may be obtained by triangulating the signal data from a number of satellites, see ¶ 0081)

Regarding claim 23, PAN discloses the target device comprises a directional antenna, and wherein the target device aims separately at one or more of the plurality of reference objects (the estimated positions of the tracking device and the target object may be obtained by triangulating the signal data from a number of satellites, see ¶ 0081).

Regarding claim 24, PAN discloses the plurality of reference objects for trilateration are based on a plurality of different location determination hardware systems (the estimated positions of the tracking device and the target object may be obtained by triangulating the signal data from a number of satellites, see ¶ 0081).

Regarding claim 25, PAN discloses at least one of the plurality of different location determination hardware systems is a Global Navigation Satellite System (GNSS) and wherein at least one of the plurality of reference objects for trilateration is a GNSS satellite (the satellites transmits GNSS signals, see ¶ 0081). 

Regarding claim 26, PAN discloses at least one of the plurality of distances is between the target device and a geolocated object having a known location based on a Global Navigation Satellite System (GNSS) (the distance is calculated based on the GNSS signals, see ¶ 0081). 
Regarding claim 31, PAN inherently discloses wherein the plurality of reference objects for trilateration includes two communication satellites and a separate altitude determination mechanism (the plurality of satellites 212 are orbiting satellites may be in different altitude, see figure 4 and ¶ 0076). 

Regarding claim 35, PAN discloses the transmitting device transmits the message as an unsolicited beacon to the target device (the satellite transmit GNSS signal to the target device, see figure 4).

Regarding claim 36, PAN discloses receiving a plurality of messages initiated by the transmitting device via a plurality of communication satellites in communication with the target device; and calculating a respective distance between each of the plurality of communication satellites and the target device (each GNSS receiver may comprise one or more processors configured to calculate a navigation solution by computing the receiver's distance to a set of satellites. The receiver's distance may be computed by extracting the propagation time of the incoming signals travelling through space at the speed of light, according to local clocks disposed at each satellite and each receiver. The time difference is transformed into a pseudorange by multiplying the time difference by the speed of the light in the vacuum. The pseudorange may be a rough estimate of the true range between satellite and user, see ¶ 0080).

Regarding claim 37, PAN discloses the transmitting device configures one or more adjustable transmission parameters for the message and shares the one or more adjustable transmission parameters for the message with the processing device (the GNSS signal includes the satellite position of the time, see ¶ 0081).

Regarding claim 38, PAN discloses the processing device is one of either a ground station along the communication path or the target device, and wherein performing one or more actions based on the distance between the communication satellite and the target device comprises sending the distance to the other of the target device or the ground station, respectively (RPD module may be located remotely from the tracking device or target device, see ¶ 0065). 

Regarding claim 40, PAN discloses performing one or more actions based on the distance between the communication satellite and the target device comprises one or more of: using the distance for geolocation of the target device (determining the distance from the satellite and the target device, see ¶ 0081); and using the distance for detecting spoofing of a different location determination hardware.

Regarding claim 44, PAN discloses the processing device is the target device, and wherein the target device uses at least a general location of the communication satellite for aim of an antenna when receiving the message, the method further comprising: receiving a highly accurate location of the communication satellite for calculating distance between the communication satellite and the target device (the receivers can convert the aforementioned signal information into position, velocity, and time estimates. Using this information, the receiver can calculate the exact position of the transmitting satellite and the distance (based on the transmission time delay) between the satellite and the receiver. Subsequently, the estimated positions of the tracking device and the target object may be obtained by triangulating the signal data from a number of satellites, see ¶ 0081)

Regarding claim 47, PAN discloses a tangible, non-transitory, computer-readable medium storing program instructions that cause a computer on a processing device to execute a process, the process comprising: receiving, by a processing device from a communication satellite along a communication path, a message initiated by a transmitting device, the communication path having a target device with an unknown distance to the communication satellite, the message indicating a transmission time by the transmitting device (receiving GNSS signals from one or more satellite 212, see ¶ 0077-0078; the GNSS signal includes time of transmission (TOT), see ¶ 0081); 
determining, by the processing device, a reception time upon receiving the message, wherein the processing device and the transmitting device h
ave synchronized clocks (determining time of arrival TOA, see ¶ 0081); 
determining, by the processing device, a time difference between the transmission time and the reception time (the receivers can convert the aforementioned signal information into position, velocity, and time estimates, see ¶ 0081); 
calculating, by the processing device, a distance between the communication satellite and the target device, the distance calculated based on a portion of the determined time difference associated with only traversal of a portion of the communication that is path between the communication satellite and the target device (the receiver can calculate the exact position of the transmitting satellite and the distance (based on the transmission time delay) between the satellite and the receiver. Subsequently, the estimated positions of the tracking device and the target object may be obtained by triangulating the signal data from a number of satellites, see ¶ 0081); and 
performing, by the processing device, one or more actions based on the distance between the communication satellite and the target device (one of the action may be control the movement of the tracking device according to the relative position, see claim 1). 

Regarding claim 48, PAN discloses  an apparatus, comprising: a processor configured to execute one or more processes; a communication interface configured to communicate via one or more satellite antennas associated with the apparatus; and a memory configured to store a process executable by the processor, the process, when executed, configured to perform a process comprising: receiving, by a processing device from a communication satellite along a communication path, a message initiated by a transmitting device, the communication path having a target device with an unknown distance to the communication satellite, the message indicating a transmission time by the transmitting device (receiving GNSS signals from one or more satellite 212, see ¶ 0077-0078; the GNSS signal includes time of transmission (TOT), see ¶ 0081); 
determining, by the processing device, a reception time upon receiving the message, wherein the processing device and the transmitting device h
ave synchronized clocks (determining time of arrival TOA, see ¶ 0081); 
determining, by the processing device, a time difference between the transmission time and the reception time (the receivers can convert the aforementioned signal information into position, velocity, and time estimates, see ¶ 0081); 
calculating, by the processing device, a distance between the communication satellite and the target device, the distance calculated based on a portion of the determined time difference associated with only traversal of a portion of the communication that is path between the communication satellite and the target device (the receiver can calculate the exact position of the transmitting satellite and the distance (based on the transmission time delay) between the satellite and the receiver. Subsequently, the estimated positions of the tracking device and the target object may be obtained by triangulating the signal data from a number of satellites, see ¶ 0081); and 
performing, by the processing device, one or more actions based on the distance between the communication satellite and the target device (one of the action may be control the movement of the tracking device according to the relative position, see claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAN in view of PON et al. (US 2009/0318167 A1), hereinafter PON.
Regarding claims 8-10, PAN fails to explicitly disclose wherein the processing device and the transmitting device each have a synchronized atomic clock; the processing device and the transmitting device have synchronized clocks based on a two-way, common view, time transfer communication mechanism between the processing device and the transmitting device; wherein one of either the processing device or the transmitting device has an atomic clock.
	In the same field of endeavor, PON discloses that it is well known in the art to that Global navigation satellite systems (GNSS) provide positioning data to users throughout the world. Using information from different GNSS satellites, it is possible to determine location within a global coverage area and to synchronize with satellite time (see ¶ 0002-0005).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement PON’s teaching in the network taught by PAN for taken advantage of widely used method for clock synchronization for mobile users well providing improve accuracy, integrity and availability. 

Claim(s) 14-16, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAN in view of ARCIDACONO et al. (US 2014/0145877 A1), hereinafter ARCIDACONO.
Regarding claims 14-16, 34 PAN fails to disclose the delay is a fixed time and known prior to transmitting the initiated message or the delay is predetermined by the communication satellite and indicated in the message when sent by the communication satellite or the delay is indicated in one or more following messages sent by the communication satellite once the delay is calculated by the communication satellite.
	In the same field of endeavor, ARCIDACONO discloses compensating the processing time at the respective satellites when determining the location or position of user terminal (see figure 1 and 0113-0116).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate ARCIDACONO’s teaching the network taught by PAN in order get more accuracy when determining the user terminal location.  

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAN in view of MAATTANEN et al. (US 2022/0039039 A1), hereinafter MAATTANEN.
Regarding claim 39, PAN fails to explicitly disclose the communication satellite is selected from a group consisting of: a geosynchronous equatorial orbit (GEO) satellite; a medium earth orbit (MEO) satellite; and a low earth orbit (LEO) satellite.
	In the same field of endeavor, MAATTANEN discloses it is well known in the art the communication satellites are defined based on the orbit altitude GEO satellites, LEO, and MEO satellites (see ¶ 0013). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement MAATTANEN’s teaching in the communication network taught by PAN to take advantage of widely used and available satellites. 

Claim(s) 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAN in view of CHOI-GROGAN et al. (US 2010/0278141 A1), hereinafter CHOI-GROGAN.
Regarding claims 41-43, PAN fails to disclose the initiating of the message is in response to detecting denial of a primary location determination system of the target device or the transmitting device is the target device, and wherein initiating of the message is performed by the target device in response to a trigger communicated from a primary device local to the target device or determining an accuracy of the distance between the communication satellite and the target device based on an accuracy of a location of the communication satellite.
In the same field of endeavor, CHOI-GROGAN discloses the mobile device is enabled with GPS service. In the affirmative case, GPS location data is requested for the mobile device at act 1320. In an aspect, a request is generated from one or more components within a femto network platform 250 and conveyed through signaling 229 to a location component (e.g., component 214) or a location server, which can be part of server(s) 222. At act 1330, a GPS location estimate for the mobile device is received. The mobile device can generate the GPS location estimate. Conversely, when outcome to evaluation act 1310 is negative, location data for the mobile device based at least in part on one or more time-of-flight (TOF) measurements is requested at act 1340. At act 1350, a location estimate for the mobile device based at least in part on the one or more TOF measurements is received (see ¶ 0097, claims 1, 6, 9-10). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHOI-GROGAN’s teaching in the network taught by PAN in order to service the target device or requesting device appropriately based on it current location by handing off to other cell for better service, or restricting service due to proximity of a restricted area. 
	
Allowable Subject Matter
Claims 7, 27-30, 32-33, 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412